DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 29, 2021 cancelled no claims.  Claims 1, 15, and 23 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-2, 7, 14-16, and 21-23.

Claim Interpretation
Independent claims 1, 15, and 23 recited subject matter that does not limit the scope of the claimed invention.  Claims 1, 15, and 23 are directed to a method, computer program product, and system that: 
receives information describing an interaction from a tracking mechanism that is associated with third party system; 
retrieves user identifying information from storage on a client device;
logs the interaction in an action log of the online system;
receives an advertisement request, from the third party system, to provide an advertisement to a user of the online system;
identifies an opportunity present an advertisement to the user of the online system;
identifies ad content corresponding to the logged interaction;

As such, the scope of the applicant’s invention is limited to the singular device that performs the above function. Thus, any limitations directed to the operations, functions, and/or compositions of the “tracking mechanism”, the “third party system”, the “client device” are outside of the scope of the claimed invention itself and thus do not limit the scope of the claim because the claimed device can only suggest what the operation, functions, or compositions of these other devices are but not require that said operations, functions or compositions actually occur.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The claim limitations that do not limit the scope of the claim because they are directed to the operations, functions, and/or composition of a device that is different from the claimed device include: 
wherein the tracking mechanism comprises an application program interface (API) call via a software development kit (SDK), and wherein the tracking mechanism identifies a length of time with which the user interacts with content and identifies a number of interactions with the content”
Additionally, Claims 1, 15 and 23 as amended recite claim language that us given little if any patentable weight because the limitations are not utilized in the operation of the claimed steps and as such perform no function in regards to the claimed invention.  Instead, the claim limitation merely describes the type of user identifying information corresponding to the user that was present in the action log 
 wherein the information corresponding to the user comprises: information describing a number of times the user clicks on the content, and information describing completion of a purchase through interactions with the content
While the claim limitations above do not limit the scope of the claim, the examiner has included prior art that teaches each and every one of these limitations in an effort to further the prosecution of the claims.  However, the prior art of Kang and Mann are not required to reject the claims as they are used to disclose the claim limitations that are optional as per MPEP 2111.04. The examiner suggests amending the claims to positively recite the method, system, and computer program product as comprising the tracking mechanism, the third party system, and the online system and what steps each performs, which of course would require more 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 14-16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed and identifies a number of interactions with the content”.  The applicant’s specification does not have support for a “tracking mechanism” that “identifies a length of time with which the user interacts with content and identifies a number of interactions with the content”. Paragraph 31 of the applicant’s specification discloses “a tracking mechanism” being able to perform identifications by reciting: “For example, the tracking mechanism included in an application identifies a length of time with which the user interacted with the application or identifies one or more interactions with the application, as further described below in conjunction with FIG. 3”. However, the “tracking mechanism” disclosed in paragraph 31 is disclosed as “identifying one or more interactions” but not “identifying the number of interactions”.  It appears from the applicant’s specification 33 that the action logger receives and stores information received from a tracker that describes the one or more interactions and in paragraphs 34, 44-46 and 49 of the applicant’s specification that either the action logger, content selection module, or analysis module actually perform a count of the number of interactions that have occurred.   Thus, the newly amended claim limitation of “wherein the tracking mechanism identifies a length of time with which the user interacts with content and identifies a number of interactions with the content” clearly fails to comply with the written description requirement. For the purpose of prosecuting the claim, the examiner interpret the claim limitations in the manner currently presented in the claim amendment dated September 29, 2021 in an effort to further the prosecution of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (PGPUB: 2009/0182589) in view of Kang et al. (PGPUB: 2016/0292728) in further view of Mann et al. (PGPUB: US 2015/0186913).
Claims 1, 15 and 23:  Kendall discloses a method, non-transitory computer-readable storage medium, and a system comprising: 
a processor; and a memory (Paragraph 106) comprising instructions, which when executed by the processor cause the processor to perform the steps of:
receiving information, via a tracking mechanism, describing an interaction by a user of an online system with content provided by a third party system, the interaction received at the online system and specified by the tracking mechanism in content provided by the third party system, the third party system external to the online system, wherein the tracking mechanism 
Kendall discloses: 
receiving information, via a tracking mechanism, describing an interaction by a user of an online system with content provided by a third party system, the interaction received at the online system and specified by the third party in content provided by the third party system, the third party system external to the online system, wherein the tracking mechanism identifies interactions with the content in at least figure 12 and paragraphs 42 (The social networking website/online system also logs actions that a member takes on a third party website. The social networking website/online system may learn of the member's actions on the third party website via any of a number of methods); 85 (user actions on a third party website may be communicated to the social networking website/online system for use thereby, including registering for an account, viewing an item, saving an item to an account, renting an item, making a reservation, subscribing to an information resource, or any other action which the operator of the third party website decides to select for such tracking) and 86 (The third party website generates a message that identifies the third party website and describes the type of action (e.g., indicating whether the action is a purchase, a rating, a request for 
Kendall does not disclose:
 wherein the tracking mechanism comprises an application program interface (API) call via a software development kit (SDK), and wherein the tracking mechanism identifies a length of time with which the user interacts with content and identifies a number of interactions with the content.
However, the analogous art of Kang discloses that it is well known to use a tracking mechanism comprising a software development kit (SDK) that tracking mechanism identifies interaction information including: a length of time with which the user interacts with content and a number of interactions with the content in at least paragraph 41 (“Attributers 280 may have software (e.g., a SDK of the publisher of the application) installed on the user's device in order to obtain third party user data (e.g., user data 281 from the device 230). This user data may include tracking of a user's interaction and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the SDK that identifies a length of time with which the user interacts with the content and identifies a number of interactions with the content as disclosed by Kang in the invention of Kendall. 
The rational for doing so is that it merely requires the use of known technique to improve a similar invention in the same way.  Kendall and Kang are both directed to tracking user interactions in an online environment and as such are clearly analogous art.  Kendall disclose the base method of tracking 
  Kendall and Kang disclose wherein the tracking mechanism comprises a software development kit (SDK), and wherein the tracking mechanism identifies a length of time with which the user interacts with content and identifies a number of interactions with the content.
Kendall and Kang do not specifically state that the tracking mechanism comprises an application program interface (API) call via the software development kit (SDK). 
However, the analogous art of Mann discloses that it is well known to use a tracking mechanism comprising an application program interface (API) call via the software development kit (SDK) in at least paragraphs 4 and 257.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the invention of Kendall and Kang to include the tracking mechanism comprising an application program interface (API) call via a software development kit (SDK) of Mann. The practice of using tracking mechanisms to track user interactions 
The rational for doing so is that it would have been obvious to try, since there are a finite number of known and predictable ways for an SDK tracking mechanisms to communicate the tracked information and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
retrieving user identifying information identifying the user to the online system from storage on a client device, the client device accessible by the online system (Paragraph 87: the third party website and/or the social networking website determine whether the user is a member of the social networking website. For example, the third party website may access a cookie on the user's computer, where the cookie is associated with the social networking website);
logging at the online system the interaction in an action log with user identifying information corresponding to the user, wherein the information corresponding to the user comprises: information describing a number of 
receiving, from the third party system, an advertisement ("ad") request to provide an ad to one or more users of the online system, wherein the ad request specifies ad content corresponding to each of a plurality of interactions (Fig. 11; Paragraph 72: The ad server receives a request for a social ad for a particular member this request specifies the particular member by including the member's unique member identifier and the targeting criteria for each of the ad requests is applied; 81-83: describe the various components of the ad request; and 88 – the advertisement is provided to the third party system and displayed to the user, whereby the user can confirm that the advertisement is acceptable to be posted on online system);

identifying, from the ad request, the ad content that corresponds to the logged interaction by the user (Fig. 11; Paragraph 81 and 82); 
generating an ad, the ad including the identified ad content (Fig. 11; Paragraph 81; 82; 88); 
including the ad in a selection process for identifying content for presentation to the user. (Fig. 8; Paragraph 64; 77 and 78)

Claims 2 and 16: Kendall, Kang and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein the ad request further specifies characteristics of one or more users eligible to be presented with ad content, the user matching the characteristics specified in the ad request. (Kendall: Paragraph 72; 73; 81 through 84; and 88 through 91)

Claims 7 and 21: Kendall, Kang and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein the logged interaction has characteristics specified by the ad request, the characteristics from a group consisting of: a type of interaction with the content provided by the third party system, an interaction with the content provided by the third party system within a specified time interval, a type of content provided by the third party system, one or more characteristics of the content provided by the third party system, and any combination thereof. (Kendall: Paragraph 72; 73; 81 through 84; and 88 through 91)

Claims 14 and 22: Kendall, Kang and Mann disclose the method of claim 1 and the non-transitory computer-readable medium of claim 15, wherein generating the ad comprises: including a link to access the ad content in the ad. (Kendall: Fig. 8 and 11; Paragraph 81 and 82)

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.  
The applicant argues that Kendall, Kang, and Mann fails to disclose the newly amended limitation of “wherein the tracking mechanism identifies a length of time with which the user interacts with the content and identifies a number of interactions with the content” but provides specific argument as to why this is not disclosed in the prior art.  The applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As a first matter of note, the argued limitation does not limit the scope of the claims and as such is not required to be disclosed by Kendall, Kang, and Mann (see Claim Interpretation section above). Nonetheless, the prior art of Kang clearly discloses a tracking mechanism that identifies a length of time with which the user interacts with the content and identifies a number of interactions with the content in at least paragraph 41, where he discloses that the tracked user data of the SDK 
The applicant argues that Kendall, Kang, and Mann fails to disclose the newly amended limitation of an action log storing information corresponding to the user “wherein the information corresponding to the user comprises: information describing a number of times the user clicks on the content, and information describing completion of a purchase through interaction with the content” because nothing in Kang or Mann discloses logging any type of information describing a number of times the user clicks on the content, and information describing completion of a purchase through interaction with the content. As a first matter of note, the argued limitation does not limit the scope of the claims and as such is not required to be disclosed by Kendall, Kang, and Mann (see Claim Interpretation section above).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner has clearly used the prior art of Kendall to disclose the logging at the online 
The applicant asserts that even if the references of Kendall, Kang, and Mann taught all of the claim elements the examiner has failed to provide any rationale of obviousness to combine these references and as such the combination of these references is a classic example of improper hindsight. As a first matter of note, the examiner did not use improper hindsight in formulating the rejection.  As the rejection indicates Kendall, Kang and Mann are clearly analogous art in that they all disclose tracking user interactions in an online environment and clearly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621